COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 IN RE: ANTHONY WHITE,                            §
                                                                No. 08-13-00095-CR
                                                  §
               Relator.                                    AN ORIGINAL PROCEEDING
                                                  §
                                                               IN HABEAS CORPUS
                                                  §

                                                  §



                                        JUDGMENT

       The Court has considered this cause on the Relator’s petition for writ of habeas corpus,

and concludes that Relator’s petition for writ of habeas corpus should be dismissed for want of

jurisdiction. We therefore dismiss the petition for writ of habeas corpus for want of jurisdiction,

in accordance with the opinion of this Court.

       IT IS SO ORDERED THIS 30TH DAY OF APRIL, 2013.


                                                GUADALUPE RIVERA, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.